[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.  It has come to the court's attention that the judgment entry in this case dated August 6, 1999 contains an error.  Accordingly, the court hereby issues this notice of errata and orders that the August 6, 1999 opinion and judgment entry is corrected by changing the name of counsel representing appellee to Julia R. Bates, prosecuting attorney, and Bruce Sorg, for appellee.
It is so ordered.
  _______________________________  Mark L. Pietrykowski, J.
JUDGE